


 

Exhibit 10.33

 

STATE OF KANSAS

)

 

 

JOHNSON COUNTY

)

 

WADDELL & REED FINANCIAL, INC. NON-QUALIFIED STOCK OPTION

 

GRANT AGREEMENT

 

                WADDELL & REED FINANCIAL, INC., a corporation organized and
existing under the laws of the state of Delaware (the “Company”), does hereby
grant and give unto                                          (the “Optionee”),
the following non-qualified stock options (the “Option”) upon the terms and
conditions hereinafter set forth.

 

AUTHORITY FOR GRANT

 

                1.             Employee Incentive Plan.  The Option is granted
under the provisions of the Waddell & Reed Financial, Inc. 1998 Stock Incentive
Plan, as Amended and Restated (the “Plan”), as a non-qualified option and is
subject to the terms and provisions of the Plan.  Capitalized terms used but not
defined herein shall have the meaning given them in the Plan, which is
incorporated by reference herein.

 

TERMS OF OPTION

 

                2.             Number of Shares.  In consideration of future
services to the Company, the Optionee is hereby granted an option to purchase
from the Company                          shares (the “Shares”) of the Company’s
Class A Common Capital Stock, par value $.01.

 

                3.             Option Price Per Share.  The option price for
each Share subject to the Option shall be $                  , the Fair Market
Value per share of the Stock on          ,      (the “Grant Date”).

 

                4.             Option Period.  The Option shall be and become
first exercisable six (6) months from the Grant Date.  Notwithstanding any other
provision of this Agreement, if the Option is not exercised with respect to all
Shares prior to                   , which is the expiration date of the

 

--------------------------------------------------------------------------------


 

original Option Period for the exercised Option giving rise to the grant of this
Option (the “Original Expiration Date”), it shall terminate and the parties
hereto shall have no further rights or obligations hereunder.  For the purposes
of this Agreement, “Option Period” shall mean the period beginning on the Grant
Date and ending on the Original Expiration Date, not to exceed a ten (10) year
and two (2) day period commencing on the Grant Date.

 

5.             Method of Exercise.  The Option may be exercised to the extent
then exercisable in whole or in part at any time during the Option Period, by
giving written notice of exercise to the Company specifying the number of Shares
to be purchased, accompanied by payment in full of the purchase price, in cash,
by check or such other instrument as may be acceptable to the Compensation
Committee of the Waddell & Reed Financial, Inc. Board of Directors (the
“Committee”).  Payment in full or in part may also be made in the form of Stock
already owned by the Optionee (based on the fair market value of the Stock on
the date the Option is exercised).  The Optionee shall have the rights to
dividends or other rights of a stockholder with respect to the Shares subject to
the option when the Optionee has given written notice of exercise and has paid
in full for such Shares.

 

6.             Restoration Provision.  If payment on exercise of the Option is
made in the form of Stock, and the exercise occurs on the Annual SORP Exercise
Date, an additional Option (“SORP Option”) will automatically be granted to the
Optionee as of the date of the Annual SORP Exercise Date, having an exercise
price equal to 100% of the Fair Market Value of the Stock on the date of
exercise of the Option, having a term equal to the original Option Period for
the exercised Option giving rise to the grant of the SORP Option, not to exceed
a maximum term of ten (10) years and two (2) days from such Annual SORP Exercise
Date (subject to any forfeiture provision or shorter limitation on exercise
required under the Plan), having an initial exercise date no earlier than six
months after the Annual SORP Exercise Date and covering a

 

2

--------------------------------------------------------------------------------


 

number of shares of Stock equal to the number of shares of Stock used to pay the
exercise price of the Option, plus the number of shares of Stock, if any,
withheld or sold to cover income taxes on such exercise. “Annual SORP Exercise
Date” shall mean August 1, or if August 1 is not a trading day on the New York
Stock Exchange, “Annual SORP Exercise Date” shall mean the next succeeding
trading day.  Notwithstanding the foregoing, the Committee may delay the Annual
SORP Exercise Date to the extent it determines necessary to comply with
regulatory or administrative requirements.  This Restoration Provision shall
only be available to the Optionee if the Optionee is an employee or director of
the Company, any Subsidiary or any Affiliate on the Annual SORP Exercise Date. 
Further, the Stock used by the Optionee to exercise the Option on the Annual
SORP Exercise Date must have been owned by the Optionee for a period of at least
six months prior to the Annual SORP Exercise Date.  Finally, this Restoration
Provision is subject to further terms and conditions contained in the SORP
participant and election forms distributed to the Optionee in advance of the
Annual SORP Exercise Date and to subsequent amendments to this provision as
adopted by the Compensation Committee.

 

                7.             Transferability of Option.  The Option may be
transferred by the Optionee to members of his or her Immediate Family (the
children, grandchildren or spouse of the Optionee), to one or more trusts for
the benefit of such Immediate Family members or to one or more partnerships
where such Immediate Family members are the only partners if (i) at the
Committee’s sole and absolute discretion, the Optionee has received express
written approval of such transfer from the Committee (ii) the Optionee does not
receive any consideration in any form whatsoever for said transfer and (iii) the
transfer is not in violation of any applicable federal or state securities
laws.  Except as provided in the foregoing sentence, the Option shall not be
transferable by the Optionee other than by will or by the laws of descent and
distribution.

 

 

3

--------------------------------------------------------------------------------


 

TERMINATION OF OPTION

 

                8.             Termination by Death.  If the Optionee’s
employment with the Company, any Subsidiary or any Affiliate terminates by
reason of death (or if Optionee dies following termination of employment by
reason of Disability or Normal Retirement), the Option shall become immediately
exercisable and may thereafter be immediately exercised by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, during the period ending on the expiration of the stated term of
the Option or the first anniversary of the Optionee’s death, whichever is later.

 

                9.             Termination by Reason of Disability.  If the
Optionee’s employment with the Company, any Subsidiary or any Affiliate
terminates by reason of Disability, the Option shall be immediately exercisable
and may thereafter be exercised during the period ending on the expiration of
the stated term of the Option.

 

                10.           Termination by Reason of Retirement.  If the
Optionee’s employment with the Company, any Subsidiary, or any Affiliate
terminates by reason of Normal Retirement, the Option shall become immediately
exercisable and may thereafter be exercised during the period ending on the
expiration of the stated term of the Option.

 

                If the Optionee’s employment with the Company, any Subsidiary or
any Affiliate terminates by reason of Early Retirement, the Option shall
terminate three (3) years from the date of such Early Retirement or upon the
expiration of the stated term of the Option, whichever is shorter.  In the event
of Early Retirement, there shall be no acceleration of vesting of the Option and
the Option may only be exercised to the extent it is or becomes exercisable
prior to termination.

 

 

4

--------------------------------------------------------------------------------


 

                11.           Termination for Cause.  If the Optionee’s
employment with the Company, any Subsidiary or any Affiliate is terminated for
Cause, the Option shall be immediately forfeited to the Company upon the giving
of notice of termination of employment.

 

                12.           Other Termination.  If the Optionee’s employment
with the Company, any Subsidiary or any Affiliate is involuntarily terminated by
the Optionee’s employer without Cause, the Option shall terminate three
(3) months from the date of termination of employment or upon the expiration of
the stated term of the Option, whichever is shorter.  If the Optionee’s
employment with the Company, any Subsidiary, or any Affiliate is voluntarily
terminated for any reason, the Option shall terminate one (1) month from the
date of termination of employment or upon the expiration of the stated term of
the Option, whichever is shorter.  In the event of involuntary termination
without Cause or voluntary termination, there shall be no acceleration of
vesting of the Option and the Option may only be exercised to the extent it is
or becomes exercisable prior to such termination.

 

GENERAL TERMS AND PROVISIONS

 

                13.           Shares Listed on the Exchange.  The Shares for
which the Option is hereby granted shall have been listed on the New York Stock
Exchange at the time the Option is exercised.

 

                14.           Shares May be Newly Issued or Purchased.  The
Shares to be delivered upon the exercise of the Option shall be made available,
at the discretion of the Company, either from authorized but previously unissued
Stock or from Stock held in the treasury of the Company.

 

                15.           Adjustment of Shares for Recapitalization.  In the
event of any merger, reorganization, consolidation, recapitalization, stock
dividend, stock split or other change in corporate structure affecting the
Stock, an equitable substitution or adjustment shall be made in the number and
price of Shares subject to the Option.

 

 

5

--------------------------------------------------------------------------------


 

                16.           Payment of Taxes.  The Optionee shall, no later
than the date as of which the value of any portion of the Option first becomes
includable in his/her gross income for Federal income tax purposes, pay to the
Company, or make other arrangements satisfactory to the Committee, in its sole
discretion, regarding payment of, any Federal, state, local or FICA taxes of any
kind required by law to be withheld with respect to the Option.  The obligations
of the Company under this Agreement shall be conditional on such payment or
arrangements.

 

                The Optionee may elect, subject to the approval of the
Committee, to satisfy his/her Federal, and where applicable, FICA, state and
local tax withholding obligations arising from all awards by the reduction in an
amount necessary to pay all said withholding tax obligations, of the number of
Shares of stock or amount of cash otherwise issuable or payable to said Optionee
upon the issuance of Shares or payment of cash in respect of an Option.

 

                The Company and, where applicable, its Subsidiaries and
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes owed by an Optionee from any payment of any kind otherwise due to
said Optionee.

 

                17.           Headings.  The headings contained herein are for
convenience of reference only, do not constitute a part of this Grant Agreement
and shall not be deemed to limit or affect any of the provisions hereof.

 

18.           Notices.  Any notices required by or permitted to be given to the
Company under this Agreement shall be made in writing and addressed to the
Secretary of the Company in care of the Company’s Legal Department, 6300 Lamar
Avenue, Overland Park, Kansas 66202.  Any such notice shall be deemed to have
been given when received by the Company.

 

                19.           Rules of Construction.  This Agreement has been
executed and delivered by the Company in Kansas and shall be construed and
enforced in accordance with the laws of said State, other than any choice of law
rules calling for the application of laws of another

 

6

--------------------------------------------------------------------------------


 

jurisdiction.  Should there be any inconsistency or discrepancy between the
provisions of this Option and the terms and conditions of the Plan under which
this Option is granted, the provisions in the Plan shall govern and prevail. 
This Agreement is not an employment contract and the receipt of this Option does
not give the Optionee any right to continued employment by the Company, any
Subsidiary or any Affiliate for any period.

 

                20.           Accelerated Exercisability.  Notwithstanding
Paragraph 4 above, subject to Section 13 of the Plan, upon the occurrence of a
Change in Control the Option shall become immediately exerciseable and may
thereafter be exercised up until expiration of the original term of the Option.

 

                21.           Effective Date Stock Option.  This Option has been
executed this          day of                  ,       , effective as
of                  ,       .

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

“Company”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Optionee”

 

 

 

 

 

7

--------------------------------------------------------------------------------
